 


113 HR 524 RH: To amend the Federal Water Pollution Control Act to clarify that the Administrator of the Environmental Protection Agency does not have the authority to disapprove a permit after it has been issued by the Secretary of the Army under section 404 of such Act.
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 361
113th CONGRESS 2d Session 
H. R. 524
[Report No. 113–485] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2013 
Mr. McKinley (for himself, Mr. Rahall, Mr. Gibbs, Mrs. Capito, Mrs. Blackburn, Mr. Huelskamp, Mr. Griffith of Virginia, Mr. Duncan of South Carolina, Mr. Johnson of Ohio, Mr. Bucshon, and Mr. Kline) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

June 20, 2014
Additional sponsors: Mr. Young of Alaska, Mr. Scalise, and Mr. Crawford


June 20, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Federal Water Pollution Control Act to clarify that the Administrator of the Environmental Protection Agency does not have the authority to disapprove a permit after it has been issued by the Secretary of the Army under section 404 of such Act. 
 
 
1.Permits for dredged or fill materialSection 404(c) of the Federal Water Pollution Control Act (33 U.S.C. 1344(c)) is amended by striking The Administrator is authorized and inserting Until such time as the Secretary has issued a permit under this section, the Administrator is authorized. 
 

June 20, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
